In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1608 
BRENAYDER C. WILLIAMS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

MILWAUKEE HEALTH SERVICES, INC., 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 12‐CV‐1293‐JPS — J.P. Stadtmueller, Judge. 
                     ____________________ 

  SUBMITTED AUGUST 29, 2013 — DECIDED OCTOBER 10, 2013 
                ____________________ 

   Before POSNER, ROVNER, and TINDER, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff,  proceeding  pro  se, 
has sued her former employer, a private recipient of federal 
funding,  charging  that  it  violated  the  Rehabilitation  Act  of 
1973,  29  U.S.C.  § 794,  by  requiring  her  to  complete  certain 
duties  as  a  dental  assistant  that  she  was  incapable  of  per‐
forming  because  of  an  unspecified  disability  that  limits  her 
strength  and  mobility,  and  then  firing  her  because  of  her 
disability.  The  district  judge  dismissed  the  suit  on  the 
2                                                          No. 13‐1608 


ground that the  plaintiff had  failed to exhaust  her  adminis‐
trative remedies. 
    That  was  error.  A  seeker  of  relief  under  the  Rehabilita‐
tion Act against a recipient of federal money is not required 
to  exhaust  the  administrative  remedies  that  the  Act  pro‐
vides.  E.g.,  Cheeney  v.  Highland  Community  College,  15  F.3d 
79, 82 (7th Cir. 1994); Prescott v. Higgins, 538 F.3d 32, 44 (1st 
Cir.  2008);  McGeshick  v.  Principi,  357  F.3d  1146,  1149  (10th 
Cir. 2004); see 29 U.S.C. § 794a(a)(2). An employee or former 
employee of a private company, such as the plaintiff in this 
case, isn’t even required by the Act to file an administrative 
charge  or  complaint—and  anyway,  having  to  file  is  not  the 
same  thing  as  having  to  exhaust  administrative  remedies. 
Exhaustion requires pressing the charge to an administrative 
resolution. 
      It’s  true  that  a  person  who  unlike  our  plaintiff  wants  to 
sue  a  private  employer  under  Title  VII  must  first  file  a 
charge with the EEOC. But he or she doesn’t have to obtain a 
decision on the merits from the agency before bringing suit, 
merely  a  right  to  sue  letter,  Doe  v.  Oberweis  Dairy,  456  F.3d 
704, 708 (7th Cir. 2006), signifying that the agency has decid‐
ed  not  to  exercise  its  prerogative  to  sue  on  behalf  of  the 
complainant.  In  contrast,  “the  requirement  of  exhaustion  of 
administrative  remedies  is  a  requirement  to  submit  one’s 
grievance  to  an  administrative  tribunal  for  decision  before 
one can bring a suit. It would be odd and wasteful to allow a 
plaintiff  who  was  required  to  exhaust  his  administrative 
remedies to bypass the administrative tribunal and sue in an 
ordinary  court.  For  a  jury  would  then  be  deciding  whether 
he had been required to exhaust yet had failed to do so; and 
if  it  decided  that  he  had  failed,  the  trial  would  be  aborted 
No. 13‐1608                                                               3 


and the  plaintiff told to  pursue his administrative remedies 
(if  still  open;  if  not,  he  would  be  out  of  luck).  Title  VII,  in 
contrast, does not require exhaustion. It states that ‘a charge 
…  shall  be  filed  …  within  three  hundred  days  after  the  al‐
leged unlawful employment practice occurred,’ but not that 
an administrative proceeding shall have been conducted be‐
fore the employee can file suit. The fixing of a filing deadline 
is what a statute of limitations does; requiring exhaustion of 
administrative remedies requires more.” Begolli v. Home De‐
pot U.S.A., Inc., 701 F.3d 1158, 1160 (7th Cir. 2012) (citations 
omitted). The plaintiff in our case wasn’t required to file an‐
ything with the EEOC. She is thus at two removes from hav‐
ing to exhaust administrative remedies. 
    A  complication  is  that  the  complaint  the  district  judge 
dismissed  was  the  complaint  in  a  second  lawsuit,  arising 
from the identical facts as the first one, filed in the same dis‐
trict court by the same person. The main difference between 
the  lawsuits  was  that  the  complaint  in  the  first  suit,  while 
alleging  disability discrimination,  hadn’t mentioned  the Re‐
habilitation  Act  (or  for  that  matter  any  other  statute).  The 
second suit, the one before us, named the Act as the basis for 
the claim of disability discrimination.  
     When the judge dismissed the second suit he invited the 
plaintiff to amend her complaint in the first suit, which was 
still pending. She moved for leave to amend it to specify that 
the Rehabilitation Act was the ground of the suit. The judge 
denied the motion, having just ruled in the present case that 
she  could  not  maintain  her  suit  under  that  Act  because  she 
had  failed  to  exhaust  her  administrative  remedies.  In  addi‐
tion the judge remarked disapprovingly that her second suit 
duplicated the first (differing only in specifying the Rehabili‐
4                                                          No. 13‐1608 


tation Act as its ground) and that she had filed three similar 
suits in state court. These remarks give rise to a concern that 
on remand (for the judge’s ground for dismissing the second 
suit  was  erroneous,  as  we  have  explained,  necessitating  a 
remand) the judge may reinstate his dismissal on the ground 
that  the  plaintiff  is  engaging  in  vexatious  litigation.  Which 
may  be  true,  but  not  because  her  second  federal  suit  dupli‐
cated the first.  Really  it was just a clumsy attempt  (she nei‐
ther  is  nor  has  a  lawyer)  to  amend  the  first  complaint  to 
specify  a  statutory  basis  for  her  claim.  The  judge  should 
have  interpreted  it  accordingly.  Instead  he  has  recently 
granted summary judgment for the defendant in Williams’s 
first suit, the suit that had not alleged a violation of the Re‐
habilitation  Act.  Williams  v.  Milwaukee  Health  Services,  Inc., 
No. 12‐CV‐828‐JPS, 2013 WL 5506840 (E.D. Wis. Oct. 4, 2013). 
     As for her state court suits: they may duplicate her feder‐
al  suit,  but  that  duplication  is,  in  the  first  instance  anyway, 
the business of the state court in which she filed them, rather 
than  of  the  federal  courts.  See  28  U.S.C.  § 2283  (Anti‐
Injunction  Act);  Smith  v.  Bayer  Corp.,  131  S.  Ct.  2368,  2375 
(2011);  Trustees  of  Carpentersʹ  Health  &  Welfare  Trust  Fund  v. 
Darr, 694 F.3d 803, 805 (7th Cir. 2012). The defendant can ask 
the  state  court  to  dismiss  the  suits  on  the  ground  that  they 
duplicate  her  federal  suit  without  cause,  or  are  intended  to 
harass, or lack merit. But their mere pendency is not a good 
reason for dismissing a federal suit that, for all we know, has 
merit, as long as the defendant hasn’t asked the federal court 
to abstain from hearing the case and the judge has made no 
move to do so. Their pendency may be a reason to suspend 
activity in the federal suit, as a matter of comity to the state 
judiciary, but not to dismiss it, since the plaintiff’s state suits 
might fail without thereby precluding, on grounds of res ju‐
No. 13‐1608                                                          5 


dicata  or  collateral  estoppel,  her  federal  suit.  In  fact  they 
have failed; all three state court suits have been dismissed on 
one ground or another. Whether their dismissal should have 
a preclusive effect on the present suit is a matter for the dis‐
trict judge to consider on remand. 
                                       REVERSED AND REMANDED.